Citation Nr: 1537877	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to February 1994.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2014, the Board remanded this claim to afford the Veteran an updated VA examination.  This examination was conducted in June 2015.  Thereafter, in a July 2015 decision, the RO increased the Veteran's PTSD rating to the current 70 percent disabling.  




FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased rating for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the appeal of entitlement to an increased rating for his PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  See August 2015 VA Form 646.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an increased rating for PTSD, currently rated as 70 percent disabling, is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


